Citation Nr: 9932424	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-07 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death secondary to radiation exposure.

2.  Entitlement to Dependent's Educational Assistance 
pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
March 1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Nashville, Tennessee.

At the time of his death, the veteran was not receiving VA 
compensation benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran had active military service in the US Army 
from 1942 to 1946.  While on active duty, he was assigned as 
a general officer driver, and was stationed in CONUS and in 
the Far East.  

3.  In 1977, the veteran was diagnosed as suffering from 
poorly differentiated carcinoma compatible with origin from 
adenocarcinoma.  The veteran subsequently died of this 
condition along with cancer of the spine, peritoneum, and 
liver.  At the time of his death in 1978, he was not in 
receipt of VA compensation benefits.

4.  The veteran's widow has opined that the veteran's 
carcinoma was caused by radiation exposure that he incurred 
while in service.  

5.  Records showing that the veteran was exposed to radiation 
while in service have not been presented; moreover, medical 
evidence positively linking the veteran's various carcinomas 
with his military service has not been presented.

6.  The veteran did not die of a service-connected disability 
and was not found to have been totally and permanently 
disabled due to service connected disability at the time of 
his death so as to establish entitlement to Dependent's 
Educational Assistance under 38 U.S.C.A. Chapter 35.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
cause of the veteran's death secondary to radiation exposure 
is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

2.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit.  38 C.F.R. § 3.105(a) (1999); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that her husband, while assigned as a 
driver to various US Army generals, was exposed to radiation 
in Japan.  Because of that exposure, the appellant contends 
that her husband developed cancer of the lung, liver, bone, 
and peritoneum from which he died.  She thus maintains that 
she should receive dependency and indemnity compensation 
because her husband's death was related to his military 
service.

I.  Cause of Death

While in service, the veteran was a general officer driver in 
CONUS and with the Western-Eastern-Southern-Pacific 
Headquarters in the Asiatic-Pacific Theater of Operations.  
Said Headquarters was located in Manila, the Philippines.  
Letter from Defense Special Weapons Agency, December 3, 1997.  
The veteran's wife claims that while serving as a driver, he 
visited occupied Japan and drove near where the atomic bomb 
explosions occurred in Hiroshima and Nagasaki.  The veteran 
was discharged from service in March 1946.

Thirty-one years later, in December 1977, the veteran was 
discovered to have a non-resectable carcinoma of the right 
upper lobe of the lung.  A biopsy was done that showed poorly 
differentiated carcinoma compatible with origin from 
adenocarcinoma.  For six months, the veteran received various 
treatments for his condition; however, he succumbed on June 
4, 1978.  The following "final diagnosis" was given:

Bronchogenic carcinoma with direct 
extension and/or metastatic destruction 
of the pedicles of T-2, 3, 4, 5 on the 
right and spinal cord compression.  
Extensive liver metastasis and extensive 
peritoneal metastasis with ascites.

See Discharge Summary from Baptist Memorial Hospital, June 
20, 1978.

Eighteen years following his death, the veteran's widow 
applied for VA dependency and indemnity compensation claiming 
that his cancer was caused by exposure to radiation while he 
was in the service.  To support her claim, the appellant 
submitted statements concerning the veteran's military 
service along with the identification of general officers 
under whom the veteran served.  Also included in the claims 
folder were the veteran's service medical records and his 
cancer-treatment medical records.

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
received dependency and indemnity compensation [DIC].  38 
U.S.C.A. § 1310 (West 1991 & Supp. 1999); Wray v. Brown, 7 
Vet. App. 488 (1995). "The death of the veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (1999).  Additionally, the appellant 
will be entitled to service connection for the cause of death 
if it is shown that the service-connected disabilities 
". . . contributed substantially or materially" to cause 
death; "that [they] combined to cause death; that [they] 
aided or lent assistance to the production of death."  See 
38 C.F.R. § 3.312(c)(1) (1999).  However, service-connected 
disabilities of a ". . . static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions" will not be held to have contributed to 
death resulting primarily from some other cause.  38 C.F.R. § 
3.312(c)(2) (1999).

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  Moreover, a veteran who, during active or 
reserve military, naval, or air service, participated in a 
radiation risk activity, and has a disease listed at 38 
C.F.R. § 3.309(d) (1999), shall be presumed to have been 
exposed during such service to radiation, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such radiation during that service.  38 C.F.R. 
§ 3.307 (1999).  If a veteran was exposed to radiation during 
active military, naval, or air service, and the disease is 
listed at 38 C.F.R. § 3.309 (1999), the disease shall be 
service-connected, even if there is no record of such disease 
during service.  The Secretary of the Department of Veterans 
Affairs has determined that a presumption of service 
connection based on exposure to radiation is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  The veteran's carcinoma is not the type of 
disease or disability that could be considered possibly due 
to radiation exposure and thus, the presumption does not 
apply.  38 C.F.R. § 3.311 (1999).

As in any claim, the threshold question to be answered at the 
onset of the claim is whether a well-grounded claim has been 
submitted.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An 
appellant has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the appellant is 
not met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) . 
If a particular claim is not well- grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent to the claim.

Also, evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where such assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  Additionally, where the 
determine issue involves either medical etiology or a medical 
diagnosis, competent medical evidence is required to fulfill 
the well-grounded requirement of 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999); where the determinative issue does not 
require medical expertise, lay testimony itself may suffice.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995).  If a particular claim is not well-
grounded, then the appeal fails and there is no further duty 
to assist the appellant in developing facts pertinent to the 
claim. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  In 
this case, the evidentiary assertions with regard to the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death secondary to exposure to 
radiation is inherently incredible when viewed in the context 
of the total record.

The appellant has claimed that her husband was exposed to 
radiation, and that such exposure caused the veteran to 
develop lung cancer, and subsequently lead to his death.  To 
file a well-grounded claim, the appellant must submit 
supporting evidence that would support her contentions.

The appellant insinuates that she has proffered evidence 
showing that her husband was exposed to radiation shortly 
after the bombings of Nagasaki and Hiroshima.  She has stated 
that her husband drove in the bombed-out area of Nagasaki the 
day after the atomic bomb was dropped on that city.  The US 
dropped the second atomic bomb on Nagasaki on August 9, 1945.  
The Japanese did not surrender until the 14th of August, and 
the first Americans on the Japanese homeland did not arrive 
until the 28th of August 1945 - eighteen days after the 
appellant said that her husband visited the Nagasaki bomb 
site.

Additionally, although the appellant has said that her 
husband was stationed in Japan after World War II, the claims 
folder indicates otherwise.  That is, per the Defense Special 
Weapons Agency, the official records place the veteran in the 
Philippine Islands either in Manila or Luzon during the time 
in question.  Letter from the Defense Special Weapons Agency, 
December 3, 1997.  The available records do not confirm his 
presence in Japan.

The veteran's accredited representative has suggested that 
the veteran's personnel records would confirm the appellant's 
claim concerning his exposure to radiation.  Numerous 
attempts to secure the service records have not been 
productive, and it may be that any such records may have been 
lost in the fire that destroyed a portion of the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 
July 1973.  When a veteran's records have been destroyed, the 
VA has an obligation to search for alternative records that 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA regulations further provide that where there is a lack of 
service records, service information may be shown through 
other evidence.  Smith v. Derwinski, 2 Vet. App. 147 (1992); 
38 C.F.R. § 3.303(a) (1999).  This evidence may be other 
official records, "buddy" statements, personal testimony, 
etcetera.  

Besides the statements she has made, the appellant has not 
proffered any evidence that would corroborate her contentions 
that the veteran was exposed to radiation.  She has only 
offered her statements.  While these statements have been 
given in good faith and with utmost sincerity, without 
documentation that would corroborate these statements, the 
Board may not accept them as proof of radiation exposure.  
Therefore, the Board may only assume that the veteran was 
stationed in locations where he was not exposed to radiation, 
and the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309 (1999) do not apply.

The Board would add that even if there was proof that the 
veteran was exposed to radiation shortly after the end of 
World War II, medical evidence has not been presented that 
would etiologically link the veteran's carcinoma with either 
his service or his exposure to radiation.  None of the 
presented medical records links the veteran's cancer with the 
veteran's military service.  Those same records do not 
contain a medical opinion that would etiologically relate his 
carcinoma and subsequent death with possible radiation 
exposure or his military service.  

Therefore, it is the conclusion of the Board that the 
statements by the appellant are speculative and do not 
"justify a belief by a fair and impartial individual that 
the claim is well-grounded."  Ibid.  There is no doubt that 
the statements were made in the belief that perhaps the 
veteran's death was somehow related to radiation exposure; 
however, the appellant is not qualified as a layperson to 
offer such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Mere contentions without supporting 
evidence do not constitute a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  Therefore, it is the 
decision of the Board that the appellant has not submitted a 
well-grounded claim in accordance with 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999). 

II.  Chapter 35 Benefits

Under 38 U.S.C.A. § 3501(a)(1)(D) (West 1991 & Supp. 1999) 
and 38 C.F.R. § 21.3021(a)(2) (1999), a surviving spouse of a 
veteran who died because of a service-connected disability 
has basic eligibility, and may be eligible to receive 
Dependents' Educational Assistance under Chapter 35, if the 
remaining statutory and regulatory criteria are met.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the then United 
States Court of Veterans Appeals [now known as the United 
States Court of Appeals for Veterans Claims] (the Court) 
reiterated its position previously reported in King v. Brown, 
5 Vet. App. 19, 21 (1993) and Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  That is, per 38 U.S.C.A. § 5107(a) 
(West 1991), the appellant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  The 
Sabonis decision further dictated that when there is a lack 
of entitlement under the law or an absence of legal merit, 
the claim should be dismissed.  Moreover, the action of Board 
should be terminated immediately concerning that issue.

In light of the Board's decision with regard to the claim for 
service connection for cause of death, the Board finds that 
the appellant's claim is without legal merit and she is not 
entitled to the relief she so seeks; thus, the issue on 
appeal is denied.  



ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death secondary to radiation exposure is denied.

2.  Entitlement to Dependent's Educational Assistance 
pursuant to 38 U.S.C. Chapter 35 is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

